Citation Nr: 1605514	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  08-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to claimed herbicide exposure.


REPRESENTATION

Appellant represented by:	Kara L. Campbell, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. The claims file was subsequently transferred to the RO in Newark, New Jersey.

The Veteran testified before the undersigned at a September 2009 video-teleconference hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

This appeal was previously before the Board on several occasions, most recently in October 2012 when the Board remanded the matter for further development, in response to a March 2012 Memorandum Decision by the United States Court of Appeals for Veterans Claims (Court).

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future review of this Veteran's case should consider the existence of this electronic record.

The issues of entitlement to service connection for myopathy, hypertension, prostate cancer, peripheral neuropathy of the right and left lower extremities, and impotency have been perfected, but not yet certified to the Board. The Agency of Original Jurisdiction (AOJ) may still be taking action on these issues. While the Board has jurisdiction over these issues, they are not ripe for appellate review. If these issues are not resolved to the Veteran's satisfaction, they will be the subject of a subsequent Board decision, if certified by the AOJ. See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (2015) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must again be remanded for further development regarding the Veteran's claimed herbicide exposure. The Veteran has alleged that during his military service in Korea, he made deliveries to the 2nd and 7th Infantry Divisions, Camp Casey, Camp Carroll, and Camp Red Cloud. See e.g., April 2015 Brief. He further stated that these deliveries were recorded via vouchers or receipts. Id. Therefore, attempts should be made to confirm these deliveries, to include to confirm whether the Veteran was exposed to herbicides during the course of these duties. THE VETERAN MAY BE CONTACTED BY THE AOJ TO ASSIST IN IDENTIFYING ANY AND ALL RECORDS WHICH HE MAY BE AWARE OF THAT WOULD SUBSTANTIATE THIS ALLEGATION.

The Veteran has also alleged that when he handled barrels leaking herbicides at his installation, he participated in "pouring the punctured drums out into a canal at the depot, and he "recall[s] standing in a puddle of herbicides that had spilled all over [his] boots and the bottom of [his] pants." August 12, 2014 statement. Given the AOJ's recent research effort, further research is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all relevant private medical records (PMRs) and other evidence that is not in the claims file which he wishes to submit. Obtain all records referred to by the Veteran.

2. Obtain any outstanding VA medical treatment records (VAMRs) and associate them with the claims file.

3. Take the appropriate steps in accordance with M21-1MR, part IV, subpart ii, chapter 2, section C(10)(o) to attempt to verify the Veteran's reported exposure to herbicides while making deliveries to the 2nd and 7th Infantry Divisions, Camp Casey, Camp Carroll, and Camp Red Cloud. Note that the Veteran has stated that these deliveries were recorded via vouchers or receipts.

Contemporaneously with this effort, request that the appropriate records depositories investigate whether there was disposal of any herbicides or toxic substances by service members at ASCOM Depot of any toxic materials by pouring into a canal as alleged by the Veteran. 

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for diabetes mellitus. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




